DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed November 03, 2021 in response to PTO Office Action mailed September 22, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1 and 18 have been amended. No claims have been canceled. No claims have been added. As a result, claims 1-32 remain pending in this application.

Response to Arguments
Applicant's arguments filed November 03, 2021 have been fully considered but they are not persuasive.
In response to the rejection of claims 18-34 under 35 USC 112(a) rejection, the Applicant points to the paragraph [0066], lines 6-10, which merely repeats the claim language, however as noted in the rejection by the Examiner, the Applicant has not provided any other rationales or explanation pointing to the specification to show how the claimed limitation is supported by the specification. As explained with respect to rejection of the claim 18 below, highlighted portion of the specification clearly discloses 
Applicant’s remaining arguments are moot in view of new ground(s) of the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 18 recites the limitation “updating the snoop table according to query result without querying the local cache corresponding to the plurality of clusters”. The limitation “without querying the local cache corresponding to the plurality of clusters” is One read tracker RTK obtains the query result (i.e., the result obtained in step S133) from the snoop table module STM and may take five time units to obtain the result (step S111), to determine to snoop one of the clusters CL0_0, CL1_0, CL0_1, and CL1_1 and issue a snoop request to the snoop table module STM accordingly (step 5112) to snoop the content recorded in the corresponding cache line corresponding to the specified cluster CL0_0, CL1_0, CL0_1, or CL1_1, in the snoop table. After obtaining a snoop response from the snoop table module STM in response to the snoop request, the read tracker RTK issues update information to the snoop table module STM to update the snoop table (step S114)”. As it can be seen from above highlighted portion of the current disclosure, the clusters are queried by issuing snoop request to snoop content recorded in the clusters of local caches. Thus, the limitation “without querying the local cache corresponding to the plurality of clusters” is not taught or supported by the original disclosure. The disclosure does not provide any additional example or suggestion regarding the limitation and therefore the specification fails to provide enablement for the claimed term. The claims dependent on rejected claims fail to cure the deficiencies of the rejected claims and thus rejected under same rationales .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12, 18-21, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Filippo et al. (US 2018/0225216) and further in view of Moll (US 2006/0059315), Drapala et al. (US 2016/0147659), Lih et al. (US 2014/0052916) and Fahim et al. (US 2018/0189180).
As per claim 1, Filippo teaches a multi-chip system (Filippo: fig. 1) comprising: 
a plurality of chips (Filippo: fig. 1, items 100, 110, 120; par. [0071]), wherein each of the chips comprises: 
a plurality of clusters (Filippo: fig. 1, items 130, 140; par. [0072]: “the integrated circuit device 100 in more detail, two processor unit (CPU) clusters”), wherein the plurality of clusters correspond to a plurality of local caches (Filippo: fig. 1, items 133, 135, 143, 145, or 136, 146; par. [0072]: “a pair of CPUs 132, 134 and 142, 144 along with a cluster level cache memory 136, 146…Each of the CPUs has an associated cache memory”; 

a snoop system (Filippo: par. [0082]: “Servicing the read request by the PoC/PoS could involve the PoC/PoS… by consulting records maintained by the PoC/PoS (such as a so-called snoop filter) indicating the data held by each cache memory under its control, or by querying one or more of the cache memories”), [[coupled to the crossbar interface, and wherein within each of the chips, a communication link between the crossbar interface and the snoop system is implemented in unidirectional transmission  from the crossbar interface towards the snoop system]], the snoop system comprising: a snoop table module, comprising a shared cache (Filippo: par. [0077]: “a cache memory associated with the interconnect, for example a level 4 cache”), [[wherein the shared cache records a snoop table]]; and 
[[a plurality of trackers, coupled to the snoop table module]], querying the snoop table in the shared cache according to a memory access request initiated by one of the plurality of clusters (Filippo: par. [0082]: “Servicing the read request by the PoC/PoS could involve the PoC/PoS… by consulting records maintained by the PoC/PoS (such as a so-called snoop filter), and [[updating the snoop table according to a query result]].
Filippo expressly fails to teach limitations noted above in double brackets. However, Filippo inherently teaches a plurality of trackers, coupled to the snoop table module and updating the snoop table according to a query result. Filippo par. [0075] teaches maintaining coherency by keeping track of transactions and also consults the 
Filippo fails to teach the crossbar interface. Moll teaches a system with multiple chips (Moll: fig. 5) and the components are interconnected using the crossbar interface/switch interface (Moll: fig. 5, items 177, 179; par. [0016]: “the bus 130 may include shared buses, crossbar connections, point-to-point connections…any other topology, meshes, cubes, etc.”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide crossbar interface as interconnection module as taught by Moll to provide non-blocking concurrent communication between components of the system thereby improving the performance of the system.
Filippo and Moll expressly fail to teach coupled to the crossbar interface, and wherein within each of the chips, a communication link between the crossbar interface and the snoop system is implemented in unidirectional transmission  from the crossbar interface towards the snoop system. Drapala teaches implementing unidirectional links to perform transmission with the components of the system (Drapala: fig. 10, pars. [0077], [0078], [0104]: Drapala teaches all the connections using point-to-point unidirectional buses). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize unidirectional links to perform the transmission of the information as taught by Drapala to improve the system performance because unidirectional links provide guarantee information security and protection.

as a snoop filter, as caches may snoop (e.g. query/monitor) the status of cache 
lines via the directory”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide snoop table in the shared cache as taught by Lih in the system of Filippo, Moll and Drapala to maintain coherency and quickly determine the state of the data cached in the system by checking the table stored in the shared cache memory.
Filippo, Moll, Drapala and Lih teach the system with multiple clusters and chips and further teach maintaining coherency using snoop table which inherently require some type of tracking because when the request to read or write is received by the snoop filter, the request must be placed until the response is received from the other components of the system. Filippo, Moll, Drapala and Lih expressly fail to teach trackers. Fahim teaches maintaining a plurality of trackers (Fahim: par. [0024]). Thus, it 
As per claim 2, Filippo, Moll, Drapala, Lih and Fahim teach wherein the snoop table corresponds to a storage structure of the plurality of local caches corresponding to the plurality of clusters in all of the plurality of chips. Fahim teaches maintaining snoop filters with remote and local clusters (Fahim: pars. [0028]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide snoop table containing entries of caches of plurality of chips in shared cache of the chip to improve system performance by maintaining the information regarding cached copies of the data.
As per claim 3, Filippo, Moll, Drapala, Lih and Fahim teach wherein each of the plurality of trackers determines to snoop a first one of the plurality of clusters according to the query result, and issues update information to the snoop table module according to the query result to update the snoop table. As explained with respect to claim 1 above, the combination of references teach consulting the snoop filter/table based on the received request and determining which cluster/CPU has the requested data and the state of the cached data e.g., owned, modified/dirty, valid, invalid etc. where it would be readily apparent to one having ordinary skill in the art to update the state of the entries of the snoop table based on the request and responses received from the components of the system.
As per claim 4, Filippo, Moll, Drapala, Lih and Fahim teach wherein the plurality of trackers issue a snoop request to the snoop table module to snoop a content 
As per claim 10, Filippo, Moll, Drapala, Lih and Fahim teach wherein the update information comprises a valid value, and the valid value is used to indicate whether to update the snoop table (Fahim: fig. 3; par. [0031] one or more valid bits).
Claim 12 is similar in scope with claim 10 above and directed to write request and thus rejected under same rationales as applied to claim 10 above.
Claims 18-21, 27 and 29 are similar in scope with claims 1-4, 10 and 12 above and directed towards the method steps performed by the system of claims 1-4 and thus rejected under same rationales as applied to claims 1-4, 10 and 12 above. Drapala teaches updating the snoop table according to query result without querying the local .


Claims 5-8 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Filippo et al. (US 2018/0225216), Moll (US 2006/0059315), Drapala et al. (US 2016/0147659), Lih et al. (US 2014/0052916) and Fahim et al. (US 2018/0189180) as applied to claims 1 and 18 above, and further in view of Gruner et al. (US 2003/0009621).
As per claim 5, Filippo, Moll, Drapala, Lih and Fahim expressly fail to teach wherein the plurality of trackers comprise a plurality of read trackers, the memory access request comprises a memory read request, and each of the plurality of read trackers obtains a corresponding content recorded in the snoop table according to the memory read request. Gruner teaches a plurality of read trackers (Gruner: par. [0129]: “Read ERQ 392 and write ERQ 394 allow cache 80 to forward memory access requests to global snoop controller 22 for further processing”; par. [0130]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of read trackers as taught by Gruner to improve system performance by tracking read and write requests separately (Gruner: par. [0028]).
As per claim 6, Filippo, Moll, Drapala, Lih and Gruner teach wherein when an update of the snoop table is completed, one of the plurality of read trackers pops a data 
Claims 7 and 8 are directed to write request and similar in scope with claims 5 and 6 above, which are directed to read request, where it is readily apparent that writes are performed similar to read and thus claims 7 and 8 are rejected under same rationales as applied to claims 5 and 6 above.
Claims 22-25 are similar in scope with claims 5-8 above and thus rejected under same rationales as applied to claims 5-8 above.

Allowable Subject Matter
Claims 9, 11, 13-17, 26, 28 and 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as 35 USC 112 rejection of the claims noted above.
The following is a statement of reasons for the indication of allowable subject matter:
As per claims 9 and 26, prior arts of record fail to teach or suggest wherein the snoop table module comprises a snoop table queue used to sequentially cache the update information according to a time sequence of the memory access request initiated by the cluster, and the snoop table module sequentially processes the update information.

As per claims 13 and 30, prior arts of record fail to teach or suggest wherein the update information comprises a state value, and the state value is associated with whether a corresponding entry in the snoop table is valid, wherein with respect to the memory access request being a memory read request, when one of the plurality of clusters updated in the snoop table corresponds to the cluster that initiates the memory read request, and the memory read request records cacheable, then the state value is associated with the corresponding entry in the snoop table being valid, and with respect to the memory access request being a memory write request, the state value is associated with the corresponding entry in the snoop table being invalid.

As per claims 15 and 32, prior arts of record fail to teach or suggest wherein with respect to the memory access request being a memory read request, the update information comprises at least one piece of first update information and second update information, and the at least one piece of first update information is issued earlier than the second update information and records cacheable, wherein when the snoop table module determines that the second update information records cacheable, the second update information corresponds to the same cluster as the at least one piece of first update information, and the second update information corresponds to a same entry 
As per claims 16 and 33, prior arts of record fail to teach or suggest wherein the snoop table module obtains a memory physical address recorded in a corresponding entry of an earliest one among the at least one piece of first update information, and in response to completion of eviction corresponding to the memory physical address recorded in the earliest one, the snoop table module confirms completion of an update of the at least one piece of first update information for the snoop table.
As per claims 17 and 34, prior arts of record fail to teach or suggest wherein with respect to the memory access request being a memory read request, the update information comprises third update information and fourth update information, and the third update information is issued earlier than the fourth update information and records cacheable, wherein when the snoop table module determines that the fourth update information records cacheable, the fourth update information corresponds to the same cluster as the third update information, and the fourth update information and the third update information correspond to different memory physical addresses, then in response to completion of an update of the third update information for the snoop table, the snoop table module processes the fourth update information.

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior arts not relied upon teach multi cluster system with unidirectional connection between the components of the system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138